

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.34


AGREEMENT


This agreement (this “Agreement”) is made as of the 7th day of May, 2010 by and
between Houghton Mifflin Harcourt Publishing Company with its principal place of
business located at 222 Berkeley Street, Boston, MA 02116  (“Licensor”), and
Findex.com, Inc., a Nevada corporation with its principal place of business
located at 620 North 129th Street, Omaha, NE 68154 (“Licensee”) (Licensor and
Licensee shall be referred to hereinafter individually as a “party” and jointly
as the “parties”).


           WHEREAS, Licensor is the current owner of certain intellectual
property (the “Intellectual Property”) which was licensed to Licensee pursuant
to a certain Software License Agreement dated June 30, 1999 between Licensee and
Parsons Technology, Inc., a California corporation, a copy of which is annexed
hereto as Exhibit A (as amended to date, the “License Agreement”);


WHEREAS, in accordance with Section 5.1 of the License Agreement, the term of
the License Agreement is due to expire on June 29, 2009;


WHEREAS, Licensee desires at this time to acquire outright ownership of the
Intellectual Property to avoid the reversion to Licensor, upon expiration of the
License Agreement, of any rights in the Intellectual Property upon which
Licensee may depend for continuity in certain of its business lines; and


WHEREAS, in accordance with and subject to the terms hereof, Licensor desires to
convey to Licensee outright ownership of the Intellectual Property;


NOW, the parties hereby agree as follows:


1.           Conveyance of Intellectual Property.  In consideration of an amount
in cash equal to ten thousand dollars ($10,000), the receipt and sufficiency of
which is hereby acknowledged, Licensor hereby irrevocably conveys and assigns to
Licensee any and all rights it currently possesses of any kind whatsoever in and
to the Intellectual Property; provided, however, that Licensor and/or its
assignees shall have the continuing right, license and permission in perpetuity
to include in any software products that it sells or has sold any base code used
in or otherwise associated with the product QuickVerse at the time of the
License Agreement.


2.           Entire Agreement.  This Agreement contains the entire understanding
and agreement between or among the parties hereto with respect to its subject
matter and supersedes any prior or contemporaneous written or oral agreements,
representations or warranties between or among them respecting the subject
matter hereof.


3.           Governing Law.  This Agreement shall be construed in accordance
with, and all actions arising hereunder shall be governed by, the laws of the
State of California.




              IN WITNESS WHEREOF, this Agreement has been duly executed as of
the day and year first above written.
 

Houghton Mifflin Harcourt      FindEx.com, Inc. Publishing Company              
/s/ Kirsten Mellor
   
/s/ Steven Malone
Name: Kirsten Mellor
   
Name: Steven Malone 
Title: Vice President
   
Title: Chief Executive Officer


 
                                                   
 
 

--------------------------------------------------------------------------------

 
